FILED
                           NOT FOR PUBLICATION                              AUG 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30290

              Plaintiff - Appellee,              D.C. No. 9:10-cr-00027-DWM-1

  v.
                                                 MEMORANDUM *
NATHAN KEKOA SOUZA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-30291

              Plaintiff - Appellee,              D.C. No. 9:02-cr-00040-DWM-1

  v.
                                                 MEMORANDUM *
NATHAN KEKOA SOUZA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                       Argued and Submitted August 8, 2012
                               Seattle, Washington

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: NOONAN, GRABER, and RAWLINSON, Circuit Judges.

      Appellant Nathan Kekoa Souza challenges the district court’s revocation of

his supervised release and the sentence imposed. We have jurisdiction pursuant to

18 U.S.C. § 1291, and affirm the district court.

      The district court did not abuse its discretion when it relied on hearsay

evidence to find that Souza violated his supervised release conditions. The

prosecution’s interest in not putting a Minnesota resident on the stand outweighed

Souza’s interest in cross-examining that witness because the hearsay evidence was

corroborated by multiple witnesses and additional evidence. See United States v.

Hall, 419 F.3d 980, 987 (9th Cir. 2005) (concluding that corroborated testimony

was reliable).

      There was sufficient evidence to support the district court’s finding that

Souza violated his supervised release conditions as alleged in the first violation

listed in the petition for revocation. Even if there was insufficient evidence to

support the finding that Souza stole the purse as alleged, there was sufficient

evidence to support the finding that Souza stole the alleged drug money. See

United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008) (applying the

preponderance of evidence standard).



                                           2
      Souza’s sentence is substantively reasonable because “the record as a whole

reflects rational and meaningful consideration of the factors . . .” United States v.

Ressam, 679 F.3d 1069, 1089 (9th Cir. 2012), as amended (en banc) (citation

omitted).

      Souza concedes that this court has previously rejected his argument that the

district court erred in sentencing Souza to consecutive terms of imprisonment for

violating concurrent terms of supervised release. See United States v.

Heurta-Pimental, 445 F.3d 1220, 1221 (9th Cir. 2006) (holding that “§ 3583

supervised release is constitutional under Apprendi,1 Blakely,2 and Booker3” and

that a “a district court’s decision to revoke supervised release and impose

associated penalties is also constitutional”); see also United States v. Xinidakis,

598 F.3d 1213, 1214 (9th Cir.), cert. denied, 131 S. Ct. 495 (2010) (“Multiple

revocations of concurrent terms of supervised release may result in consecutive

time; there is no legal requirement that they must result in concurrent time.”) .

      AFFIRMED.




      1
          Apprendi v. New Jersey, 530 U.S. 466 (2000).
      2
          Blakely v. Washington, 542 U.S. 296 (2004).
      3
          United States v. Booker, 543 U.S. 220 (2005).

                                           3